Citation Nr: 0526856	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  98-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 1, 1997, 
for the award of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Steven M. Stepper, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The deceased served with the New York Army National Guard and 
had various periods of active duty in the Guard.  He died in 
March 1981.  The appellant is the deceased's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to 
dependency and indemnity compensation, effective August 1, 
1997.  The appellant appealed the claim as to the effective 
date assigned.

In September 2004, the Board remanded a claim of entitlement 
to restoration of dependency and indemnity compensation 
benefits for issuance of a statement of the case, as an 
August 2004 administrative decision had severed the 
appellant's dependency and indemnity compensation benefits, 
and she had submitted a notice of disagreement regarding the 
severance.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board held in abeyance the claim for an earlier effective 
date for dependency and indemnity compensation stating that 
it was inextricably intertwined with the restoration claim.

The record reflects that the RO issued a statement of the 
case for the issue of entitlement to restoration of 
dependency and indemnity compensation benefits on May 3, 
2005.  A substantive appeal was not submitted within 60 days 
of the issuance of the statement of the case or within the 
remainder of the one-year period from the August 2004 
notification, which severed the benefits.  38 C.F.R. 
§ 20.302(b).  Thus, the claim for entitlement to restoration 
of dependency and indemnity compensation benefits is not 
currently before the Board.  38 C.F.R. § 20.200 (2004) 
(appeal before Board consists of timely filed notice of 
disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).


FINDINGS OF FACT

1.  Dependency and indemnity compensation benefits were 
severed in an August 2004 decision.  The appellant did not 
perfect an appeal as to this issue.

2.  An earlier effective date for the award of dependency and 
indemnity compensation benefits is legally precluded.

3.  Obtaining the application forms for death benefits from 
the Social Security Administration that existed in 1981 would 
serve no useful purpose.


CONCLUSIONS OF LAW

1.  The August 2004 decision, which severed entitlement to 
dependency and indemnity compensation benefits, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004). 

2.  The criteria for an effective date earlier than August 1, 
1997, for the award of dependency and indemnity compensation 
benefits have not been met.  38 C.F.R. § 3.400(o)(1) (2004); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case has a long procedural history.  In an August 1999 
decision, the Board denied an effective date earlier than 
August 1, 1997, for the award of dependency and indemnity 
compensation benefits.  The appellant appealed the decision 
to The United States Court of Appeals for Veterans Claims 
(Court).  The Secretary of VA and the appellant (the parties) 
filed a joint motion to vacate the August 1999 decision and 
remand for further development, which the Court granted in 
February 2000.  In the joint motion for remand, the parties 
agreed VA had been placed on notice that the appellant had 
received a lump-sum payment from the Social Security 
Administration in 1981 and should attempt to obtain the 
records upon which the lump-sump payment was based.

In July 2000, the Board remanded this claim in compliance 
with the joint motion for remand.  In October 2000, the RO 
continued the denial of an earlier effective date.  In 
February 2001, the Board denied an effective date earlier 
than August 1, 1997, for the award of dependency and 
indemnity compensation benefits.  The appellant appealed the 
decision to the Court.  In December 2002, the Court vacated 
the February 2001 decision, determining that the Board had 
provided insufficient reasons or bases for its decision and 
that the record on appeal was inadequate for judicial review, 
and remanded the claim.  The Court noted that VA had failed 
to obtain the forms used by the Social Security 
Administration for survivor's benefits in 1981.  

In June 2002, while the case was pending before the Court, it 
ordered the parties to file supplemental memoranda of law on 
questions involving 38 U.S.C. §§ 7722(c) and (d), 5110(d)(1), 
and 503(a).  In an August 2002 response to the Court order, 
the Secretary called into question the appellant's underlying 
eligibility to dependency and indemnity compensation 
benefits.  Specifically, he noted that evidence discovered 
while attempting to respond to the Court's June 2002 order 
indicated that the deceased most likely was not on "active 
duty" at the time of his death.  The evidence discovered is 
discussed in detail in the "Appellee's Response to Court 
Order Dated June 13, 2002" (pages 3-7).  

In June 2003, the Board remanded the claim for two reasons: 
(1) to have the RO make a formal determination as to whether 
the deceased had qualifying service for dependency and 
indemnity compensation benefits and (2) to obtain the Social 
Security Administration forms used in 1981 for all 
applications for survivor's benefits and to ask the Social 
Security Administration to indicate whether, in 1981, when a 
claimant submitted an application for survivor's benefits, it 
included a claim for all survivor's benefits available to the 
claimant.

In July 2003 the RO attempted to obtain the Social Security 
Administration forms used in 1981 for all applications for 
survivor's benefits and asked the Social Security 
Administration to clarify whether, when the widow filed for 
Social Security Administration benefits back in 1981, that 
included a claim for all survivor's benefits available to the 
claimant.  That same month, the Social Security 
Administration responded by stating that it could not send 
the medical records requested because the individual did not 
file a claim for disability benefits.  The RO made another 
attempt in December 2003 to comply with the Board's remand, 
and the Social Security Administration provided the exact 
same response it had previously.

In a March 2004 administrative decision, the RO determined 
the award of dependency and indemnity compensation benefits 
was a clear and unmistakable error and the result of 
administrative error on the part of VA.  Specifically, the RO 
determined that the evidence received at the time of the 
appellant's 1997 claim for dependency and indemnity 
compensation benefits showed that the deceased had not died 
while on active duty status.  It added that subsequent 
evidence received from the service department had further 
substantiated this finding.  It noted that this had been an 
administrative error on the part of VA and that the appellant 
had acted in good faith in accepting the grant of dependency 
and indemnity compensation benefits.  In the March 2004 
notification of the administrative decision, the RO informed 
the appellant that as a result of the finding of this clear 
and unmistakable error, it was proposing to terminate her 
dependency and indemnity compensation benefits.

On August 2, 2004, the RO informed the appellant that it had 
taken the proposed action and had terminated the dependency 
and indemnity compensation benefits as of August 1, 2004.  As 
noted above, while the appellant had submitted a notice of 
disagreement following the issuance of the decision, she did 
not perfect an appeal as to that determination.  38 C.F.R. 
§ 20.302(b).  Thus, the August 2004 decision is final, 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103, and at the 
present time, the appellant is not in receipt of dependency 
and indemnity compensation benefits.

Under 38 C.F.R. § 3.400(o)(1), it states, "A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection."  (Emphasis added.)  In this case, 
the dependency and indemnity compensation benefits have been 
severed.  Thus, an earlier effective date for the award of 
dependency and indemnity compensation benefits is legally 
precluded.  Id.  The Board is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA.  
38 C.F.R. § 19.5 (2004).

The Board is aware that the RO has not completed the 
development requested by the Board in its June 2003 remand.  
Specifically, the RO did not obtain the Social Security 
Administration forms used in 1981 for all applications for 
survivor's benefits and did not find out whether in 1981, 
when a claimant submitted an application for Social Security 
Administration survivor's benefits, it included a claim for 
all survivor's benefits available to the claimant.  The 
record reflects that the RO made two attempts to obtain this 
information but was unsuccessful, which appears to be due to 
a misunderstanding by the Social Security Administration of 
the information requested.  Normally this would warrant a 
remand based upon the holding in Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  However, the Board 
finds that it would be an exercise in futility for it to 
remand the case to obtain evidence that will not affect the 
outcome of the appellant's claim.  Stated differently, the 
sole purpose of obtaining the forms from the Social Security 
Administration and ascertaining whether the appellant had 
filed an application for all survivor's benefits in 1981 was 
to determine whether she was possibly entitled to an earlier 
effective date for the award of dependency and indemnity 
compensation benefits.  VA has determined that the appellant 
is not entitled to dependency and indemnity compensation 
benefits because the deceased did not die while on active 
duty status in the National Guard.  Even if VA now obtained 
that evidence, it would not change the outcome of this claim, 
as the appellant is no longer legally entitled to dependency 
and indemnity compensation benefits.  See 38 C.F.R. 
§ 3.400(o)(1).  

For the above reasons, the Board finds that it need not 
remand the claim for the RO to complete the development 
requested by the Board in its June 2003 remand.  To do so 
would be a waste of judicial resources with no benefit 
flowing to the appellant.  See Sabonis, 6 Vet. App. at 430 
citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(Court held while Board failed to provide adequate reasons 
and basis for its determination, evidence was overwhelming in 
support of outcome and refused to remand case because it 
would result in "imposing additional burdens on the B[oard] 
and []VA with no benefit flowing to the veteran").  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis, 6 Vet. App. at 430.  In this case, the 
appellant's claim is denied because the law prevents her from 
obtaining an earlier effective date.  

Lastly, the Board notes that the appellant did not receive 
notice as contemplated by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
regarding her claim for an earlier effective date.  However, 
the VA Office of General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim that cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 2004).  In 
this case, there is no legal basis for the claim, and 
therefore, VA was not required to issue a VCAA-compliant 
notice.  See 38 C.F.R. § 19.5.


ORDER

Entitlement to an earlier effective date for the award of 
dependency and indemnity compensation benefits is denied.



_______________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


